DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communication files on August 10, 2022, claims 1-55 are cancelled and claims 56-75 are added by applicant's request. Therefore, claims 56-75 are presently pending in the application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 56-75 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gavrilescu (US Pat 2012/0084248) (Eff filing date of app: 9/30/2010).

As to claims 56 and 66, Gavrilescu teaches a method of displaying user-customized information by a terminal, the method comprising:
obtaining present location information of the terminal (see fig. 2, character 204, real-time data location and p. 19, “a real-time context for the user can be identified using real-time contextual data that is gathered from one or more sensors. Mobile devices typically comprise a plurality of sensors that can generate contextual data for a user of the device.” And p. 20, “real-time information about the user. That is, for example, the real-time contextual data is relevant to what the user is doing and/or experiencing at the time of the data generation. For example, the current location of the user”);
obtaining present time information about a present time when the present location information is obtained (see fig. 2, character 204, real-time data Time, and p. 19, “a real-time context for the user can be identified using real-time contextual data that is gathered from one or more sensors. Mobile devices typically comprise a plurality of sensors that can generate contextual data for a user of the device.” And p. 20, “real-time information about the user. That is, for example, the real-time contextual data is relevant to what the user is doing and/or experiencing at the time of the data generation. For example, the current location of the user…the clock in their phone indicates current time of 8 AM and the day of the week is Tuesday”);
obtaining present state information of the terminal at the present time when the present location information is obtained, the present state information comprising at least one of activation information of the terminal or network access state information of the terminal (see fig. 2, character 204, real-time data, Activity, and p. 19, “a real-time context for the user can be identified using real-time contextual data that is gathered from one or more sensors. Mobile devices typically comprise a plurality of sensors that can generate contextual data for a user of the device.” And p. 20, “real-time information about the user. That is, for example, the real-time contextual data is relevant to what the user is doing and/or experiencing at the time of the data generation. For example, the current location of the user…and the user's data component indicates the user is currently viewing sports scores on their smart phone”);
determining situation-adaptive information based on the present location information, the present time information and the present state information, the situation-adaptive information being information determined for a situation of a user at the present time and present location (see p. 22, “At 110, suggestions for the user are prioritized based on the determined intent. Suggestions can comprise information, applications, activities, and other data that can be viewed or interacted with by the user on a computing device, such as a mobile device. For example, by learning the user's routine from the patterns the user's intent can be predicted and the user's potential needs can be anticipated”); and
displaying the situation-adaptive information (see fig. 5, characters 520-550, where the suggestions are presented to the user).

As to claims 57 and 67, Gavrilescu teaches wherein the obtaining the location information of the terminal comprises:
obtaining ambient environment information of the terminal based on at least one sensor of the terminal (see fig. 2, character 204, collect real-time data, environmental conditions).

As to claims 58 and 68, Gavrilescu teaches wherein the at least one sensor comprises at least one of GPS sensor or wireless communication sensor (see p. 32, GPS and p. 33, “a current location of the user (e.g., GPS)”).

As to claims 59 and 69, Gavrilescu teaches the method further comprising:
obtaining situation information of the user of the terminal based on the present location information, the present time information, and the present state information (see fig. 2, characters 204 and 254 and p. 33, “Sensors 250 can indicate, among other things, a current location of the user (e.g., GPS), a current time (e.g., clock), a current activity for the user (e.g., accelerometer, phone monitor, light sensor, pedometer), environmental conditions for the user (e.g., thermometer, weather sensors, weather data from online sites), a proximity of the user to a desired location (e.g., GPS, mapping data, ranging monitors), and/or a user condition (e.g., health monitors)”),
wherein the determining of the situation-adaptive information comprises determining the situation-adaptive information based on the present situation information (see p. 35, “At 212, the real-time contextual data can be combined to identify a potential user intention 254. A potential user intention can comprise one or more contextual data that provides an indication of what the user is currently doing”).

As to claims 60 and 70, Gavrilescu teaches wherein:
the present location information, the present time information and the present state information are obtained during a predetermined period (see p. 32, In one embodiment, information can be collected from the sensors 250 over a desired period of time),
wherein the situation information is determined based on a classification result of the present location information, the present time information and the present state information obtained during the predetermined period (see p. 36, “Further, in one embodiment, the intent of the user can be determined by combining one or more historical user patterns with real-time contextual data to identify a user intent.” And p. 46, “A user intent determination component 406 uses the processor 408 to combine the user patterns 452 with the context 454 to identify a user intent 456 in real-time”).

As to claims 61 and 71, Gavrilescu teaches wherein the determining the situation-adaptive information based on the situation information comprises:
predicting an intention of the user at the present time and the present location based on the situation information and past user behavior at a corresponding time and the present location (see p. 36, “Further, in one embodiment, the intent of the user can be determined by combining one or more historical user patterns with real-time contextual data to identify a user intent.” And p. 46, “A user intent determination component 406 uses the processor 408 to combine the user patterns 452 with the context 454 to identify a user intent 456 in real-time”); and
determining the situation-adaptive information based on the predicted intention of the user (see p. 46, A user intent determination component 406 uses the processor 408 to combine the user patterns 452 with the context 454 to identify a user intent 456 in real-time).

As to claims 62 and 72, Gavrilescu teaches wherein the activation information of the terminal indicates whether a predetermined function in the terminal is activated (see p. 17, p. 29, “shut off their communications device (e.g., do not disturb, such as when sleeping”).

As to claims 63 and 73, Gavrilescu teaches wherein the network access state information of the terminal indicates whether the terminal is connected to a predetermined network (see p. 31 and fig 7, character 726, network).
As to claims 64 and 74, Gavrilescu teaches wherein the present state information further comprises application information of the terminal, and the application information of the terminal comprises information provided by at least one application installed in the terminal (see p. 19, “Further, sensors can comprise any component, application, and/or system that gathers, tracks and/or logs relevant contextual information for the user” and p. 22, “Suggestions can comprise information, applications, activities, and other data that can be viewed or interacted with by the user on a computing device, such as a mobile device.”).

As to claims 65 and 75, Gavrilescu teaches wherein:
the obtaining the present location information comprises determining the present location information of the terminal as that the terminal is in a car and is near a workplace of the user of the terminal (see p. 53, “Generated scenarios can comprise a commute scenario, comprising a time when the user is traveling, such as in the car or on a commuter transport to or from work or school ”);
the present state information further comprises application information of the terminal (see p. 16, “tracking and logging the user's locations in relation to time (e.g., map coordinates at a particular time), such as by using a mobile device's (e.g., smart phone) global positioning systems (GPS) function” and claim 17, GPS and mapping component);
the application information of the terminal comprises information of a map application installed on the terminal (see claim 17, GPS and mapping component); and
the activation information comprises Bluetooth module activation information (see fig 7, character 726 and p. 66, wireless connection).

Response to Arguments
Applicant's arguments with respect to claims 35-55 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment of the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081. The examiner can normally be reached M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BELIX M. ORTIZ DITREN
Primary Examiner
Art Unit 2164



/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164